[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                                No. 05-10274                ELEVENTH CIRCUIT
                                                            SEPTEMBER 19, 2005
                            Non-Argument Calendar
                                                             THOMAS K. KAHN
                          ________________________
                                                                  CLERK

                             BIA No. A77-894-668

SERGIY GUDYM,


                                                                Petitioner,
                                     versus

U. S. ATTORNEY GENERAL,

                                                                 Respondent.
                          ________________________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                         _________________________

                              (September 19, 2005)

Before CARNES, HULL and MARCUS, Circuit Judges

PER CURIAM

      Sergiy Gudym, proceeding with counsel, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s (“IJ”)
denial of his application for asylum and withholding of removal. After review, we

deny Gudym’s petition for review.

                                    I. BACKGROUND

       Gudym, a native and citizen of Ukraine, entered the United States from

Mexico without inspection. Gudym subsequently submitted an application for

asylum, withholding of removal, and CAT relief alleging persecution on account of

his Baptist religion.1 Essentially, Gudym’s application asserted that he was

threatened and beaten because of his Baptist faith and that he was terminated from

his job as a school teacher because he was Baptist. Finally, Gudym asserted that he

was unable to find other employment because of his Baptist faith.2

       The IJ denied Gudym’s application after finding Gudym’s testimony and

supporting documentation lacked credibility. Specifically, the IJ noted that

Gudym’s testimony that he had been arrested because of his Baptist faith was not

       1
       In his brief on appeal, Gudym does not raise any challenge to the IJ’s or BIA’s denial of
CAT relief. “When an appellant fails to offer argument on an issue, that issue is abandoned.”
Sepulveda v. United States Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).
       2
        An alien who arrives in or is present in the United States may apply for asylum. See
8 U.S.C. § 1158(a)(1). The Attorney General has discretion to grant asylum if the alien meets
the INA’s definition of a “refugee.” See 8 U.S.C. § 1158(b)(1). A “refugee” is
       any person who is outside any country of such person’s nationality or, in the case
       of a person having no nationality, is outside any country in which such person last
       habitually resided, and who is unable or unwilling to return to, and is unable or
       unwilling to avail himself or herself of the protection of, that country because of
       persecution or a well-founded fear of persecution on account of race, religion,
       nationality, membership in a particular social group, or political opinion . . . .
8 U.S.C. § 1101(a)(42)(A). “The asylum applicant carries the burden of proving statutory
‘refugee’ status.” D-Muhumed v. United States Att’y Gen., 388 F.3d 814, 818 (11th Cir. 2004).
                                                  2
credible because he did not mention any arrests in his application and, in fact,

checked the box on his application indicating that he had never been arrested in

Ukraine. The IJ also noted the fact that Gudym testified that his ex-wife (who is

still living in Ukraine) was not Baptist, but earlier had told the asylum officer that

his ex-wife had been fired and received threats because of her Baptist faith.3 The IJ

also found that differences between Gudym’s application and his testimony

concerning the dates of certain key events rendered him not credible. In fact, the IJ

determined that Gudym’s claim of being a Baptist was not credible.

      The BIA also determined independently that Gudym was not credible.

According to the BIA, Gudym told the asylum officer that his ex-wife was a

Baptist and had been fired from her job and received threatening letters due to her

faith. However, Gudym testified before the IJ that his ex-wife was not a Baptist.

The BIA also concluded that Gudym was not credible because of the differences

between his interview with the asylum officer and his testimony before the IJ

regarding certain key dates. For example, Gudym told the asylum officer that he

was beaten and lost consciousness in June of 1996. However, he testified before

the IJ that this incident occurred in the Fall of 1995.

      Like the IJ, the BIA also noted that Gudym’s testimony that he had been

arrested because of his Baptist faith was not credible because he had failed to

      3
          Gudym was not divorced until after he came to the United States.
                                                 3
mention any arrests in his application and checked the box on his application

indicating that he had never been arrested in Ukraine. However, the BIA rejected

the IJ’s credibility finding regarding Gudym’s claim that he was a Baptist.

      Based on its adverse credibility determination, the BIA denied Gudym’s

application for asylum and withholding of removal.

      Gudym petitions this Court for review.

                                 II. DISCUSSION

A.    Standard of Review

      Because the BIA issued its own opinion, we review that opinion because it is

the final determination of the agency. See Al Najjar v. Ashcroft, 257 F.3d 1262,

1284 (11 th Cir. 2001). As stated numerous times before, we review “the [BIA]’s

factual determinations under the substantial evidence test.” Forgue v. United

States Att’y Gen., 401 F.3d 1282, 1286 (11 th Cir. 2005) (citations omitted).

Furthermore,

      [u]nder this highly deferential test, we affirm the [BIA]’s decision if it
      is supported by reasonable, substantial, and probative evidence on the
      record considered as a whole. Thus, we do not engage in a de novo
      review of factual findings by the [BIA]. Similarly, we cannot find, or
      consider, facts not raised in the administrative forum, nor can we
      reweigh the evidence from scratch.

Id. (quotation marks, citations, and alterations omitted). This Court has also

concluded that “[a]s with other factual findings, credibility determinations likewise

                                          4
are reviewed under the substantial evidence test. That is, the trier of fact must

determine credibility, and [we] may not substitute [our] judgment for that of the

[BIA] with respect to credibility findings.” Id. (quotation marks, citations, and

alterations omitted).

B.    The BIA’s Adverse Credibility Determination Regarding Gudym

      In this case, the BIA made very specific, cogent findings as to Gudym’s

credibility. Furthermore, the BIA determined that the differences and

inconsistences between Gudym’s application and testimony were material.

      This Court has concluded that

      the [BIA] must offer specific, cogent reasons for an adverse credibility
      finding. Once an adverse credibility finding is made, the burden is on
      the applicant alien to show that the [BIA]’s credibility decision was
      not supported by specific, cogent reasons or was not based on
      substantial evidence. A credibility determination, like any fact
      finding, may not be overturned unless the record compels it.

Id. at 1287 (quotation marks and citations omitted).

      The cumulative differences between Gudym’s asylum application, other

documentary evidence, and testimony are such that it was clearly reasonable for

the BIA to conclude that Gudym’s testimony was not credible. See D-Muhumed,

388 F.3d at 819 (“[T]he [BIA]’s extremely detailed adverse credibility

determination alone may be sufficient to support the [BIA]’s denial of [a




                                           5
petitioner’s] petition.”). Furthermore, Gudym has not carried his burden in

rebutting the BIA’s adverse credibility finding.

       Because we cannot substitute our judgment for that of the BIA, and because

the BIA considered all the relevant evidence in the record in making its adverse

credibility determination, we conclude that the BIA’s denial of Gudym’s

application for asylum and withholding of removal is supported by substantial

evidence.4

       PETITION DENIED.




       4
        Gudym also argues that the IJ erred in considering certain letters supposedly from his
ex-wife that cast doubt on his claim. However, the BIA specifically concluded that it would
have reached the same credibility determination with or without those letters.
                                                6